NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY G. HUNT,
Claiman.t-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
2011_7009 `
Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 10-1065, Judge Bruce E.
Kaso1d.
ON MOTION
Before RADER, Chief Judge, NEWMAN and BRYsoN, Circu,it
Juclges.
PER CURLAM.
0 R 13 E R
Anthony G. Hunt moves for panel reconsideration and
reconsideration en banc of the court's Apri1 5, 2011 order

HUNT V. DVA 2
summarily affirming the United States Court of Appeals
for Veterans Clairns decision be1oW.
Upon consideration there0f,
IT ls ORDEREn THAT:
The motion for panel reconsideration is denied. The
request for en banc reconsideration will be circulated to
the full court.
FoR THE CoURT
JUL 1 2 2011
/sf Jan Horbal__\;
Date J an Horbaly
Clerk
cc: Anthony G. Hunt
Me1issa Devine, Esq.
».s.c»uR¥5%EPPaLsF@R
S-20 ms FEnERA1. c1Rcu1T
JUL 12 2011
1AN l'l0RBALY
CLEH(